DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Referring to claims 19 and 20, the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-4 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong (US Pub. No. 2017/0220500 hereinafter “Tong” – IDS Submission).
Referring to claim 1, Tong discloses a system, comprising: 
an object data store configured to enable a plurality of control entities to access a plurality of data objects associated with at least one control entity of the plurality of control entities (Tong – Par. [0013] discloses a first aspect of the embodiments of the present invention provides a service flow control method in an object-based storage system, where the object-based storage system includes a controller and a storage device client, and the method includes: receiving, by the controller, a first object IO request.); 
a bookkeeping engine configured to: determine at least one quota threshold associated with each control entity of the plurality of control entities; determine at least one object usage value for each control entity of the plurality of control entities (Tong – Par. [0013] discloses acquiring a processing quantity threshold and a to-be-processed quantity, where the processing quantity threshold is a threshold of a quantity of object IO requests that can be processed by the object-based storage system, and the to-be-processed quantity is a quantity of to-be-processed object IO requests in the object-based storage system.); and 
determine, based on the at least one object usage value exceeding the at least one quota threshold associated with each control entity of the plurality of control entities, a quota status for each of the plurality of control entities (Tong – Par. [0014] discloses when the controller receives a second object IO request, acquiring a current value of the processing quantity threshold and a current value of the to-be-processed quantity; and if the current value of the to-be-processed quantity is greater than or equal to the current value of the processing quantity threshold, replying with a reject response message or a busy response message.); and 
an access control engine configured to: determine, based on the quota status associated with at least one requesting control entity from the plurality of control entities, a data object access response for a target data object (Tong – Par. [0016] discloses after the receiving a first response message replied by the storage device client for the first object IO request, the method further includes: updating a sent quantity, where the sent quantity is a quantity of object IO requests that are sent by the controller to the storage device client; and if the processing result carried in the first response message indicates a processing success, updating a successfully processed quantity, where the successfully processed quantity is a quantity of received object IO requests that are successfully processed by the storage device client; or if the processing result carried in the first response message indicates a processing failure, retaining a successfully processed quantity unchanged.). 

Referring to claim 2, Tong discloses the system of claim 1, wherein the plurality of control entities includes control entities selected from: data object buckets; user profiles; and object data store accounts (Tong – see par. [0006] discloses in an object-based storage system, a two-layer service model based on a container (bucket) and an object (object) is used most widely.).

Referring to claim 3, Tong discloses the system of claim 1, wherein: the at least one quota threshold associated with the at least one requesting control entity includes a plurality of quota thresholds; the at least one object usage value includes a plurality of object usage values corresponding to the plurality of quota thresholds; and the bookkeeping engine is further configured to: execute determining the at least one quota threshold for each quota threshold of the plurality of quota thresholds; execute determining the at least one object usage value for each object usage value of the plurality of object usage values; and execute determining the quota status for each of the plurality of control entities by comparing each object usage value of the plurality of object usage values corresponding to the plurality of quota thresholds to each quota threshold of the plurality of quota thresholds for each of the plurality of control entities (Tong – see the steps 610-621 on Figs. 6A-6B.). 

Referring to claim 4, Tong discloses the system of claim 3, wherein each quota status is a composite quota status for each of the plurality of quota thresholds for a requesting control (Tong – see par. [0013] disclosing the processing quantity threshold is a threshold of a quantity of object IO requests that can be processed by the object-based storage system.). 

Referring to claim 6, Tong discloses the system of claim 1, wherein: the bookkeeping engine is further configured to determine the quota status for each of the plurality of control entities asynchronously from write requests to the object data store (Tong – see par. [0146-0147]); and the access control engine is further configured to respond to each write request to the object data store (Tong – see par. [0152-0153]). 

Referring to claim 7, Tong discloses the system of claim 1, wherein: the bookkeeping engine is further configured to store the quota status for each of the plurality of control entities in a metadata store indexed by the plurality of control entities (Tong – see par. [0086]); and the access control engine is further configured to read the quota status for each of the plurality of control entities from the metadata store indexed by the plurality of control entities (Tong – see par. [0087-0094]). 

Referring to claim 8, Tong discloses the system of claim 1, wherein the access control engine is further configured to: determine, based on an access credential associated with at least one requesting control entity from the plurality of control entities, the data object access response for the target data object, the access credential being different than the quota status (Tong – see par. [0094]). 

Referring to claim 9, Tong discloses the system of claim 8, wherein: the at least one requesting control entity includes a plurality of requesting control entities associated with a write request (Tong – see par. [0146-0155]).

Referring to claims 10, 11 and 19, note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 12, note the rejection of claim 2 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 13, note the rejection of claim 3 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 14, note the rejection of claim 4 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 15 and 20, note the rejection of claim 6 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 16, note the rejection of claim 7 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 17, note the rejection of claim 8 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 18, note the rejection of claim 9 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Umbehocker (US Pub. No. 2011/0191485 hereinafter “Umbehocker” – IDS Submission).
Referring to claim 5, Tong discloses the system of claim 1, however, fails to explicitly disclose wherein: the at least one quota threshold associated with the at least one requesting control entity is selected from: a number of data objects; a storage capacity; or a transactional threshold; and the at least one object usage value is selected from a corresponding: number of data objects value; storage capacity value; or transactional value.
	Umbehocker discloses the at least one quota threshold associated with the at least one requesting control entity is selected from: a number of data objects; a storage capacity; or a transactional threshold; and the at least one object usage value is selected from a corresponding: number of data objects value; storage capacity value; or transactional value (Umbehocker – Par. [0050] discloses the configuration can set alert thresholds associated with storage pool capacity, low storage pool disk space.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Umbehocker’s teachings with Tong’s teachings for the benefit of a user being authorized to perform the operation on the resource and/or one or more resources based on, at least in part, permission assignments directly granted to the user or granted in a role of the user (Umbehocker – Abstract).

Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
		(i) Baldwin et al. (US Pub. No. 2015/0234879 hereinafter “Baldwin”) discloses storage quota management of an object for an object store.

10.	Claims 1-20 are rejected.
		
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181  

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181